Citation Nr: 1140890	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for disfigurement of the nose, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The record reflects the Veteran was unable to appear for a scheduled Travel Board hearing in August 2011 due to a broken ankle.  Good cause having been shown for the failure to appear for the scheduled hearing, the Veteran must be again scheduled for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for the requested Travel Board hearing before the Board at the RO.  The Veteran and her representative must be provided proper notice of the date and time of the scheduled hearing and the notification must be documented in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


